Citation Nr: 0504352	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to November 1978, and from March 1980 to May 
1994 (he also had a brief period of prior active service, the 
dates of which have not been verified, but apparently 
beginning in December 1972).  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The veteran's 
file is now under the jurisdiction of the Winston-Salem, 
North Carolina RO.  In October 2002, the veteran testified at 
a Travel Board hearing before the undersigned.  The Board 
undertook additional development in March 2003, and in 
November 2003 remanded the case for initial RO review of the 
evidence.


FINDING OF FACT

A psychiatric disability, to include bipolar disorder, was 
not manifested in service; a psychosis was not manifested in 
the first postservice year; and it is not shown that any 
current psychiatric disability is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The claim was initially denied, in the October 1999 rating 
decision, as not well grounded.  The VCAA eliminated the 
concept of a well-grounded claim.  A May 2001 letter informed 
the veteran of the enactment of the VCAA and advised him that 
his claim was going to be reviewed under the VCAA guidelines.  
The claim was subsequently considered on the merits.  See 
August 2001 supplemental statement of the case (SSOC), which 
informed the veteran of the evidence needed to establish 
service connection for the claimed disability.  While the May 
2001 letter advised the veteran that he should submit 
additional evidence in support of his claim within 60 days, 
it also advised him that evidence received within a year 
would be considered.  A February 2004 SSOC outlined pertinent 
VCAA provisions, and informed the veteran of his and VA's 
respective responsibilities in claims development.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  As to notice 
content, in the course of his October 2002 hearing the 
veteran was informed as to what type of evidence was 
necessary to establish entitlement to the benefit sought (and 
by inference that he should submit such evidence, in essence 
everything pertinent).  Furthermore, the February 2004 SSOC 
(at page two) advised the veteran that he should "provide 
any evidence in [his] possession that pertains" to his 
claim.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  Records associated with a 
favorable Social Security Administration (SSA) decision 
(finding the veteran to be disabled from February 2000) are 
also on file.  The veteran has been afforded several VA 
psychiatric examinations, most recently in September 2003.  
He has not identified any pertinent records outstanding.  
VA's duty to assist, including as mandated by the VCAA, is 
met.

Factual Basis

The veteran's service medical records for his two periods of 
active service are devoid of any complaints, findings, or 
diagnosis pertaining to psychiatric disability.  

A May 1995 letter from a Department of the Army psychologist 
reflects that she saw the veteran in January 1995, when he 
was quite depressed, exhibiting poor judgment, and having 
problems concentrating.  He also reported problems sleeping.  
Major depression was diagnosed.  

A report of private psychological testing in July 1995 shows 
diagnoses of bipolar disorder, mixed; dysthymia; and mixed 
personality traits.  Neuropsychological testing revealed no 
evidence of significant organic impairment.  Moderate to 
severe depression was diagnosed.  

A May 1998 VA discharge summary shows a diagnosis of mixed 
bipolar disorder.  

A June 1998 private discharge summary includes identical 
admitting and discharge diagnoses:  Bipolar disorder, mixed, 
current episode depressed; and personality disorder, not 
otherwise specified.

A May 2000 VA mental health clinic progress note includes a 
diagnosis of bipolar disorder.  There was no evidence of 
psychotic or suicidal ideation.  

An August 2000 VA discharge summary notes that the veteran 
denied suicidal or homicidal ideation, as well as auditory or 
visual hallucinations.  His affect was normal.  Bipolar 
disorder was diagnosed.  

An August 2000 disability determination evaluation report 
indicates that the veteran did not exhibit any evidence of 
psychosis or break from reality.  Mixed bipolar in partial 
remission was diagnosed.  

An October 2000 SSA determination shows that the veteran was 
determined to have been disabled beginning in February 2000.  
The primary diagnosis was mood disorders.  

The veteran testified in October 2002 that, due to problems 
concentrating, he first sought psychiatric treatment in 1981 
while stationed in Hawaii.  Though he was told by mental 
health people that he was "messed up," he did not seek 
treatment because he was advised that if he did receive 
treatment he would be prevented from retiring.  See page 
three of hearing transcript.  He also testified that he 
initially sought treatment following his service separation 
in January 1995, at which time bipolar disorder was 
diagnosed.  See page five of hearing transcript.  He added 
that he was in receipt of SSA disability benefits due to his 
bipolar disorder.  See page six of hearing transcript.  (In 
the SSA determination it was noted that the decision was 
based on the veteran having a primary diagnosis of mood 
disorders.)  The medical examination report (dated in August 
2000, and discussed above) on which the SSA decision was 
based is of record, and has been reviewed.  

At the October 2002 hearing the veteran submitted into 
evidence (with a waiver of RO initial review) a letter from a 
private psychiatric medical practice, signed by a master 
social worker, which indicates that the veteran was first 
seen for treatment at that practice in February 2002.  He had 
reported a history of bipolar disorder and borderline 
personality disorder.  He also reported a history of suicidal 
gestures and ideations.  It was noted that unspecified-type 
depression was diagnosed upon consultation with a 
psychiatrist.  Treatment was discontinued in June 2002 due to 
financial reasons, but the veteran was encouraged to continue 
treatment.  

A VA psychiatric examination report, dated in September 2003, 
reveals that the examiner is shown to have examined the 
veteran in July 2003, as well as documented an exhaustive 
review of the veteran's medical record/history.  On 
examination the veteran refused to respond to the examiner's 
question of whether he was experiencing suicidal thoughts, 
violent thoughts, or hallucinations.  The veteran later 
indicated that at times he felt like he was two separate 
people in conflict with each other.  The psychiatrist 
provided a diagnosis of major depressive disorder, severe, 
without psychotic features.  Borderline personality disorder 
was also diagnosed.  [It is noteworthy here that service 
connection may not be granted for a personality disorder, as 
a personality disorder is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.]  The diagnosis of 
major depressive disorder was based on the veteran's lifelong 
history of depressed mood, suicide attempts, decreased 
energy, poor sleep, agitation, feelings of worthlessness, and 
decreased concentration.  The examiner ruled out a diagnosis 
of bipolar disorder.  The examiner opined that as there was 
no evidence of psychiatric symptoms in the veteran's military 
records, no causal relationship could be drawn between his 
service and his current psychiatric diagnoses.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; a variously diagnosed psychiatric 
disorder, including major depressive disorder and history of 
bipolar disorder is shown.

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  There is no evidence of psychiatric 
complaints, abnormal findings, or treatment in service.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  While major depression 
was diagnosed in January 1995, within one year of the 
veteran's service separation, a psychosis was not.  In fact, 
evidence of a psychosis is not of record.  See also medical 
records dated in May (no evidence of psychotic ideation) and 
August (no evidence of any psychosis) 2000 and September 2003 
(major depressive disorder without psychotic features).  
Consequently, consideration of presumptive provisions 
afforded for chronic diseases is not indicated.  And the 
record is devoid of any medical opinion which relates the 
veteran's current psychiatric disorder to service.

Without evidence of psychiatric disability in service, 
without evidence of a psychosis in the first postservice 
year, and with no competent evidence of a nexus between the 
veteran's current psychiatric disability and service, service 
connection for such disability is not warranted.  The 
veteran's statements and testimony relating his current 
psychiatric problems to service cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent to opine regarding the etiology of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


